Citation Nr: 0431589	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  98-10 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a rash.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision by the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In pertinent part, the RO denied 
service connection for post-traumatic stress disorder (PTSD) 
and held that a previously denied claim for service 
connection for a back disability had not been reopened by 
submission of new and material evidence.  

The veteran testified at a Travel Board hearing held before 
the undersigned at the RO in October 1999 in connection with 
his appeal as to these issues.  A transcript of the hearing 
is of record.  

In a February 2000 decision, the Board held that new and 
material evidence to reopen the claim for a back disorder had 
not been received.  The Board remanded the issue of service 
connection for PTSD to the RO for further evidentiary 
development and adjudication.  The case has been returned to 
the Board for further review on appeal.  

In its February 2000 decision, the Board construed statements 
by the veteran on his July 1998 substantive appeal (VA Form 
9) as a notice of disagreement with the denial of service 
connection for a rash and Agent Orange exposure and with an 
RO decision that new and material evidence to reopen a 
previously denied claim for service connection for 
hypertension had not been received.  The Board remanded these 
issues to the RO for the issuance of a statement of the case 
in accordance with Manlincon v. West, 12 Vet. App 238 (1998).  

On July 20, 2001, the RO issued a statement of the case 
addressing the three Manlincon issues.  The veteran did not 
thereafter submit a substantive appeal as to the issue of 
entitlement to service connection for Agent Orange exposure 
or whether new and material evidence to reopen the claim for 
hypertension had been received.  


Consequently, those issues are not before the Board at the 
present time.  Under VA regulations, a substantive appeal 
must be filed within 60 days from the date of mailing of the 
statement of the case or a supplemental statement of the case 
or within the remainder of the one-year period from the date 
of mailing of notification of the determination being 
appealed, whichever period ends later.  38 U.S.C.A. 
§ 7105(b)(d) (West 2002); 38 C.F.R. § 20.302(b)(c) (2003).  

However, in a statement that appears to have been received by 
the RO on September 18, 2001, within the 60-day period 
allowed by law following the issuance of the statement of the 
case, the veteran submitted a letter which contained 
statements relating to the skin rash claim.  The Board finds 
that the letter may be accepted as a timely substantive 
appeal and that the issue of entitlement to service 
connection for a rash is properly before the Board.  

In August 2001 the RO notified the veteran that it was 
conducting a review of the claims relating to service 
connection for a rash, Agent Orange exposure and hypertension 
pursuant to the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) which was enacted on November 
9, 2000.  In July 2002 the RO continued its prior 
determinations denying service connection for a rash and 
Agent Orange exposure and finding that no new and material 
evidence to reopen the claim for service connection for 
hypertension had been received.  

The veteran did not thereafter file a notice of disagreement 
with the August 2001 rating decision.  The denials of the 
claims relating to service connection for Agent Orange 
exposure and hypertension are thus final.  However, the 
denial of service connection for a rash does not affect the 
Board's jurisdiction over that issue since an appeal as to 
that matter had previously been perfected.  

The issue of entitlement to service connection for a rash is 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.  



FINDINGS OF FACT

1.  The veteran's service in Vietnam did not include combat 
with the enemy.  

2.  The record contains credible evidence supporting the 
veteran's allegations of exposure to stressful events in 
Vietnam, to include mortar and rocket fire.  

3.  The competent and probative medical evidence of record 
establishes that PTSD cannot satisfactorily be disassociated 
from stressful events in Vietnam.  


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.159, 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).




On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for PTSD has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a grant of the benefit sought on appeal by the 
veteran.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Criteria

General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  



The CAVC held that where a claimant's personal belief, no 
matter how sincere, was unsupported by medical evidence, the 
personal belief cannot form the basis of a claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.


PTSD

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor. 

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 

Additionally, if the claimed stressor is related to the 
claimant having been a prisoner of war, prisoner of war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f), effective prior to March 7, 
1997; added 58 Fed. Reg. 29110, effective May 19, 1993).  



Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 

If the evidence establishes that the veteran was a prisoner 
of war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner of war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (1999) (emphasis added) as 
amended effective March 7, 1997, 64 Fed. Reg. 32807-32808 
(June 18, 1999); see 38 U.S.C.A. § 1154(b) (West 1991); see 
also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993). 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred. Although 
service connection may be established based on other in-
service stressors, the following provisions apply for 
specified in-service stressors as set forth below:

(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-
of-war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

(3) If a post-traumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident. Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy. 

Evidence of behavior changes following the claimed assault 
is one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes. 

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence. 

VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f) as amended at 67 Fed. Reg. 
10332, Mar. 7, 2002.

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality. However, the 
issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.

Any evidence which is probative of the issue of whether a 
veteran engaged in combat may be used by a veteran to support 
a veteran's assertion that he was engaged in combat. The 
benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy. If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor. VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony itself, will not be enough to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

The Board notes that 38 C.F.R. § 3.304(f), as written above 
was amended to conform to the Cohen holding. 64 Fed. Reg. 
32807 (1999). 

As the Cohen determination was in effect when the RO reviewed 
this case, the Board finds no prejudice to the veteran in 
proceeding with this case at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Service Connection
Factual Background 

Service medical records show that the veteran was found to be 
without defects at the time of his entrance examination.  On 
the report of the separation examination conducted in May 
1969, no pertinent abnormalities were noted.  The clinical 
evaluation of the veteran's psychiatric status was determined 
to be normal at separation.

Service personnel records show that the veteran served in 
Vietnam and that he received the Vietnam Service Medal and 
the Vietnam Campaign Medal.  He did not receive any awards or 
decorations denoting participation in combat.  His military 
specialty was that of cook.  

Private treatment records have been associated with the 
claims file.  On a March 1997 Social History by KA, LMSW, it 
was noted the veteran served in Vietnam from December 1967 to 
December 1968 where he performed duties as cook, picked up 
rations, picked up water and troops and performed convoy 
duties.  The veteran reported that a friend from Shreveport, 
Louisiana was killed in Vietnam.  

The veteran reported he witnessed a large number of bodies 
alongside a bridge during the Tet Offensive.  He reported 
that he had been ambushed at the bridge in November 1968, but 
that no one in his truck was wounded or killed.  He 
remembered one incident wherein a soldier was killed when his 
jeep rolled over and he remembered another time when a 
soldier was killed by a sniper when he lit a cigarette on the 
perimeter.  He reported that a Vietnamese boy had been shot 
in the head by a sniper.  He related that during one convoy, 
he witnessed a trip wire hanging across the road which 
stopped the convoy until the trip wire could be removed.  He 
reported being mortared and rocketed from two to four times 
per week.  He remembered his truck being struck by 
lightening.  The pertinent diagnosis was chronic PTSD and 
recurrent depression secondary to the PTSD.  

On an undated statement, the veteran reported the names of 
three persons who were killed in action during his tour of 
duty in Vietnam.  

In December 1997, the United States Armed Services Center for 
Research of Unit Records (USASCURR) responded to the RO's 
request to verify any of the veteran's claimed in-service 
stressors.  USASCURR was able to document that LMB was killed 
on December 24, 1968 as a result of an aircraft related 
incident.  LMB was from Shreveport, Louisiana.  EJR was 
killed on November 5, 1969.  EJR's higher headquarters was 
the 1st Infantry Division.  RER was hostile killed on March 
19, 1970.  RJR's higher headquarters was the 169th Light 
Infantry Division.  

The RO also included a Combat Operations After Action Report 
which documented combat actions in the area of Bien Hoa 
during the 1968 Tet Offensive.  USASCURR noted that it was 
not uncommon for veterans with non-combat or combat support 
specialties to claim combat experience and that while such 
claims may be true, they are very difficult to verify such 
cased from military records.  Operation Reports Lessons 
Learned (OR - LL) from the 9th Infantry Division during the 
Tet Offensive from January 31, 1968, through February 18, 
1968, were also included.  USASCURR was unable to document 
that the veteran participated in convoys.  It was able to 
document only that he was a cook.  

The report of a January 1998 VA PTSD examination shows that 
the veteran was assigned to the 94th Infantry Division in the 
Mekong delta while serving in Vietnam.  

The veteran's main assignment was that of cook but he 
reported he also drove a truck, picking up water rations and 
supplies.  He reported being caught in a firefight in Saigon 
during the Tet Offensive.  He was not hurt but reported he 
did see a lot of dead people.  He reported he was always 
behind a perimeter but did witness people killed on the 
perimeter.  He was not involved in firefights.  He reported 
he did go outside the perimeter on one occasion and was very 
frightened, quickly returning to the perimeter.  The 
pertinent diagnosis from the examination was chronic moderate 
PTSD.  

The transcript of an October 1999 hearing conducted by the 
undersigned Member of the Board has been associated with the 
claims file.  The veteran testified that when he arrived in 
Vietnam, the plane he was flying on was delayed for fifteen 
minutes due to hostile ground fire.  There were sounds of 
battle all around when he first landed.  He was stationed 
approximately 17 miles from Bien Hoa.  

The veteran reported that he was surrounded by fighting 24 
hours a day, including mortar attacks at night.  He testified 
there were occasional mortar attacks during the daylight 
also.  He testified that he was shot at while riding in a 
truck in Tay Ninh.  

He indicated this was the only time he was directly shot at.  
He observed a friend who was wounded in the arm and leg but 
could not remember his name.  The veteran was not receiving 
treatment for PTSD at the time of the hearing.  His spouse 
testified she that observed that he had changed since his 
duty in Vietnam.  

Letters the veteran wrote home while he was stationed in 
Vietnam have been associated with the claims file.  In 
December 1967, he wrote that while he was not participating 
in fighting, the fighting was all around him.  In February 
1968, he reported that there was a lot of fighting in Saigon.  
He also reported in the same letter that he had been on a 
mission to Saigon.  In another letter he wrote that he 
traveled to Saigon on February 18, 1968 by convoy.  He rode 
shotgun.  He reported having witnessed Viet Cong bodies lying 
in the road.  In May 1968, he wrote that he did not have to 
travel to Saigon as the Viet Cong had blown up a bridge.  

In a second letter dated in May 1968, the veteran wrote that 
he was a cook, but was not doing much cooking.  In June 1968, 
he wrote that he spent a lot of time running to get into fox 
holes during rocket attacks at Bear Cat.  In July 1968, he 
wrote that he had been subjected to a rocket barrage at Bear 
Cat on July 5th.  In August 1968, he reported he was 
subjected to a rocket and mortar attack on a Friday night and 
the following Saturday morning.  Two soldiers were wounded in 
the attack.

By a letter dated in September 1968, the veteran reported 
that he had just missed a ground attack that resulted in the 
death of one soldier and the wounding of another soldier in 
the leg.  By a separate letter dated in September 1968, he 
reported that he had never fired his rifle, but there was a 
firefight taking place outside of where he was stationed.  In 
November 1968, he reported he would leap for a foxhole at any 
little noise.  

Evidence received since the Board's remand includes a July 
2001 statement from a private psychiatrist, WEC (initials), 
who had recently examined the veteran and diagnosed PTSD.  
According to the statement, the veteran described a number of 
high risk circumstances in Vietnam, including transporting of 
water and supplies by convoy, exposure to sniper fire and 
landmines, an ambush at a bridge and being the target of 
mortar and rocket fire.  

An additional report was received from the USASCURR in March 
2003 together with OR - LLs from the 9th Infantry Division 
for the quarter ending January 31, 1969, from the 2nd Signal 
Group for the period ending July 3, 1969, and from the 29th 
General Support Group for the period ending October 31, 1968.  

The OR-LL from the 2nd Signal Group reports that there were 
mortar and rocket attacks at "Bearcat" on July 5, 1968, and 
a mortar attack on that location on July 6.  According to the 
USASCURR, Bearcat was the main base camp area location of 
Headquarters company of the 9th Infantry Division to which 
the veteran was attached.  The OR-LL from the 29th General 
Support Group related that at 0030 hours (12:30 AM) on August 
31, 1968, Bearcat had received 5 to 6 rounds of 82mm mortar 
fire and that three more rounds had been received at 0835 
hours (8:35 AM).  

In an October 2002 statement, KA, LMSW, lists Axis I 
diagnoses of PTSD and recurrent depressions secondary to 
PTSD.  A November 2002 statement from Dr. BDB (initials) 
describes symptoms of PTSD.  

The veteran underwent a VA psychiatric examination in April 
2004.  He reported that he spent eleven of his twelve months 
in Vietnam 17 miles south of Bien Hoa and the last month in 
the Mekong Delta.  He reported that the location was mortared 
every night with some rounds landing as close as 100 feet 
away.  He related that during Tet in January 1968 while 
driving a truck to Saigon he saw many dead bodies and could 
hear shooting.  In October 1968 his truck was stopped at a 
bridge and received sniper fire and he returned the fire 
randomly while lying in the back of the truck.  The diagnosis 
was PTSD and the examiner expressed the belief that the 
observed symptoms were the result of events experienced 
during active military service.  

Analysis

As discussed above, 38 C.F.R. § 3.304(f) sets forth three 
elements that must be satisfied before service connection for 
PTSD may be granted.  

The record must show:  (1) A current medical diagnosis of 
PTSD, (2) medical evidence of a causal nexus between 
currently-diagnosed PTSD and the claimed in-service stressor, 
and (3) credible supporting evidence that the claimed 
inservice stressor actually occurred.  Moreau v. Brown, 9 
Vet. App. 389 (1996).  See also Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Under the circumstances of this case, the third 
element must be considered first.  

The veteran contends that although he served as a cook in 
Vietnam, his duty included driving a truck in convoys outside 
of his base camp to transport supplies and personnel.  He 
maintains that while in camp his position was the target of 
regular rocket and mortar attacks and that there was always 
fighting in the area that required him to stay in his bunker 
or jump into a fox hole.  He recounts a number of stressful 
specific incidents such as being shot at in an ambush at a 
bridge while on convoy and encountering a trip wire across 
the road.  He states that he saw dead bodies along the road 
and saw a soldier killed by a sniper.  He saw a Vietnamese 
boy killed by a sniper as well.  He has reported the deaths 
of three fellow servicemen.  

The question of whether the veteran was exposed to a stressor 
in service is factual in nature, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991);  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Whether the evidence establishes the occurrence of 
stressors is decided by adjudicators; if stressors are found 
to have occurred, the question of whether they were of 
sufficient gravity to cause PTSD requires a determination by 
medical professionals.  

Adjudication of a PTSD claim requires evaluation of the 
evidence in light of the places, type, and circumstances of 
service.  If the veteran's service involved actual combat 
with the enemy, he is entitled by virtue of 38 U.S.C.A. 
§ 1154(b) (West 1991) to have his claim reviewed under a 
relaxed evidentiary standard.  



Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding claimed stressors must be 
accepted as conclusive as to their occurrence, and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is "satisfactory" and 
"consistent with the circumstances, condition, or hardships 
of such service."  Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Where it is not so determined, allegations regarding the 
occurrence of stressful events in service must be 
corroborated by "credible supporting evidence" and must not 
be contradicted by service records.  38 C.F.R. § 3.304(f) 
(2004);  Doran v. Brown, 6 Vet. App. 283, 289 (1994);  
Zarycki, Id.  See also Cohen, supra; Moreau v. Brown, 9 Vet. 
App. 389 (1996);  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

Evidence to support a claim that a veteran engaged in combat 
may include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353 (1998).  VA is not required to accept 
the veteran's assertion that he engaged in combat.  Neither 
is the VA required to accept statements or testimony that is 
inherently incredible.  Samuels, Id.  VAOPGCPREC 12-99 (Oct. 
18, 1999).  

In the present case, the veteran's stressor allegations stop 
short of a claim that he was involved in actual "combat with 
the enemy."  See VAOPGCPREC 12-99 (holding that "[t]he 
ordinary meaning of the phrase 'engaged in combat with the 
enemy,' ... requires that a veteran that participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  

The veteran concedes that he was not shot at except in the 
convoy ambush and the unit histories do not reflect actual 
combat with the enemy.  Accordingly, the veteran's stressor 
allegations may not be reviewed under a relaxed evidentiary 
standard of proof.  See 38 U.S.C.A. § 1154(b), as interpreted 
in Collette v. Brown, 82 F. 3d. 389 (1996) and Caluza v. 
Brown, 7 Vet. App. 498, (1995).  

Where a claimed PTSD stressor is not related to combat, its 
occurrence must be corroborated by credible supporting 
evidence.  Cohen, Doran, Id.  The CAVC has held that "[t]here 
is nothing in the statute or the regulations which provides 
that corroboration must, and can only, be found in the 
service records."  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1966) (quoting Doran).  

Where a claim is based on a noncombat stressor, "the 
noncombat veteran's testimony alone is insufficient proof of 
a stressor."  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
"[C]redible supporting evidence of the actual occurrence of 
an inservice stressor cannot consist solely of after the fact 
medical nexus evidence."  

Many of the stressor incidents reported by the veteran, such 
as the killing of the Vietnamese boy or seeing dead bodies 
along the road, are unresearchable.  Several of the others 
are potentially verifiable but cannot be further investigated 
without further information, such as the death of an American 
soldier from sniper fire.  

However, when the case was previously before the Board, the 
Board pointed out that certain incidents of mortar and rocket 
fire described in the veteran's letters might be capable of 
substantiation, particularly a barrage on July 5, 1968, and a 
mortar attack the following month that lasted from Saturday 
night to Sunday morning, and remanded the case to obtain such 
substantiation.  While the veteran's letters are no longer in 
the appellate record, the summary of their contents in the 
Board's remand was adequate to support a request to the 
USASCURR and to permit evaluation of the material received.  

The OR-LLs received document the occurrence of mortar and 
rocket attacks on "Bearcat" on July 5, 1968, the exact date 
of attacks reported in the veteran's letter.  Although the 
official service department documentation does not show his 
presence at Bearcat, the reference to Bearcat in the letter 
as his current location is credible in light of the apparent 
authenticity of the letter and the absence of contradictory 
information.  Also, the USASCURR indicated that Bearcat was 
the location of the veteran's unit, the Headquarters company 
of the 9th Infantry.  

In addition, an OR-LL shows that an attack on Bearcat took 
place on August 31, 1968, and was followed by another attack 
the following morning.  This information appears to 
corroborate a statement in one of the veteran's letters 
referring to an attack that lasted from Saturday night to 
Sunday morning.  The Board has established that August 31, 
1968, was a Saturday.  The parallel between the information 
contained in the letter and in the OR-LL is close enough to 
create a reasonable likelihood that this was the incident 
cited by the veteran.  

The veteran's presence in the area of such attacks may be 
accepted as corroboration that he had experienced such 
attacks personally.  It is relevant in this regard that in 
Suozzi v. Brown, 10 Vet. App. 307 (1997) the CAVC refused to 
establish a narrow definition for corroboration, and found 
that by insisting that there be corroboration of every detail 
regarding the claimant's participation in the stressful 
events, the VA had defined corroboration far too narrowly.  

In a more recent decision, Pentecost v. Principi, 16  Vet. 
App. 124 (2002), the CAVC reversed a decision of the Board 
which failed to apply the decision in Suozzi as controlling 
precedent.  The CAVC considered the facts in Pentecost to be 
similar to those in Suozzi in that the veteran had offered 
independent evidence of the occurrence of a stressful event, 
namely, rocket attacks, and the evidence implied the 
veteran's personal exposure.  The decision stated the 
following:  

Although the unit records do not specifically 
state that the veteran was present during the 
rocket attacks, the fact that he was stationed 
with a unit that was present while such attacks 
occurred would strongly suggest that he was, in 
fact, exposed to the attacks.  Suozzi makes 
clear that corroboration of every detail is not 
required.  The Board's [decision]...appears to 
suggest that the veteran should have proven his 
physical proximity to, or firsthand experience 
with, the attacks.  His presence with his unit 
at the time such attacks occurred corroborates 
his statement that he experienced such attacks 
personally.  ....the veteran's unit records are 
clearly credible evidence that the veteran 
alleges, did in fact, occur.  

In the present case, the claim that the veteran was present 
during the reported attacks is enhanced by the additional 
corroboration provided by his letters, as is the veteran's 
general credibility as to all of the PTSD stressors.  
Accordingly, the Board must find that the unit histories and 
other materials received from the USASCURR, viewed in the 
light most favorable to the veteran, provide "credible 
supporting evidence" of these stressor events within the 
meaning of Doran, supra.  

With respect to the requirement that a current diagnosis of 
PTSD be established under the DSM-IV criteria, the record 
does, as noted, contain examination reports containing a 
diagnosis of PTSD.  See Cohen, Id. and 38 C.F.R. § 4.130 
(2004).  In diagnosing PTSD, the clinicians accepted the 
veteran's accounts of stressful service-related events at 
face value without corroboration.  It is well settled, 
however, that VA adjudicative personnel are not bound to 
accept medical opinions based on uncorroborated accounts of 
stressors.  Wood v. Derwinski, 1 Vet. App. 190 (1991), 
affirmed on reconsideration, 1 Vet. App. 406 (1991); 
Wilson v. Derwinski, 2 Vet. App. 614 )1992).  

In the present case, the fact that corroborating evidence was 
eventually received is sufficient to validate the PTSD 
diagnoses established by the clinicians on the basis of 
stressor allegations that consist largely of the mortar and 
rocket fire incidents verified by the USASCURR.  

Based on the evidence of record and the foregoing analysis, 
and for the reasons and bases stated herein, the Board finds 
that the positive and negative evidence of record is at least 
in relative equipoise and that the record presents a proper 
basis for the granting of service connection for PTSD.  


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in August 
2001 which complies with the notice requirements of 
Quartuccio, supra.  


Service Connection for a Rash

Under the facts presented, the claim for service connection 
for a rash requires consideration of whether the veteran had 
a chronic skin rash in service and whether he currently has a 
chronic rash related to the rash in service.  

Service medical records show that in June 1968 the veteran 
was seen for a recurrent rash in his crotch.  The diagnosis 
was tinea cruris and topical medication was prescribed.  On 
examination for separation, a history of recurrent contact 
dermatitis was reported.  Postservice medical records show 
that the veteran was seen by a private physician for 
dermatitis.  In 1982 he was seen for poison ivy.  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).  

The CAVC has established the rules with regard to claims 
addressing the issue of chronicity.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); Voerth v. West, 13 Vet. App. 117 (1999).  A lay 
person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A finding that the recurrent dermatitis reported in service 
was a chronic rash so as to relieve the veteran of having to 
satisfy the continuity of symptomatology requirement cannot 
be ruled out on the basis of the current record.  A VA 
examination is necessary to determine whether the recurrent 
symptoms reported in service represented a chronic disorder 
for which the veteran is potentially entitled to service 
connection under the provisions of 38 C.F.R. § 3.303(b).  

Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a "fully informed one."  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should arrange for a VA 
special dermatological examination of the 
veteran by a dermatologist or other 
available appropriate medical specialist, 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
nature, severity, and etiology of any 
chronic skin disorder(s) found on 
examination.  


The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:  

Is it at least as likely as not that any 
skin disorder(s) found on examination 
is/are related to service on any basis, 
or if preexisting service, was/were 
aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
service connection for a skin rash.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection for a skin rash and may result 
in its denial.  38 C.F.R. § 3.655 (2004).  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



